PER CURIAM.
This is an appeal by the defendant and his insurer from an adverse final judgment entered upon a jury verdict of $60,000 resulting from an automobile accident at the Miami International Airport.
The verdict was rendered at the conclusion of a jury trial only on the issue of damages. The court at an earlier juncture granted a summary judgment in favor of the plaintiff on the issue of liability for negligence.
Appellants contended that the trial court committed reversible error by entering summary judgment because genuine issues of material fact prevailed with respect to the negligence of defendant, Heller, and contributory negligence of plaintiff, Jayson.
We have reviewed the record, particularly the deposition testimony of Heller and Jayson, in light of the applicable principles of law, and have concluded that no error has been made to appear.
Appellant’s other point on appeal has been considered and found to be without merit. See, Ingerson v. State Farm Mut. Ins. Co., Fla.App.1973, 272 So.2d 862.
Therefore, for the reasons stated, the judgment appealed is affirmed.
Affirmed.